                         UNITED STATES DISTRICT COURT

                                   DISTRICT OF MAINE

ROBERT R.,                                      )
                                                )
                    Plaintiff                   )
                                                )
                    v.                          )      1:18-CV-00251-LEW
                                                )
SOCIAL SECURITY ADMINISTRATION                  )
COMMISSIONER                                    )
                                                )
                    Defendant                   )

            ORDER AFFIRMING THE RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE

      On February 6, 2019, the United States Magistrate Judge filed with the court, with

copies to counsel, his Report and Recommended Decision. The time within which to file

objections expired on February 21, 2019, and no objections have been filed.           The

Magistrate Judge notified the parties that failure to object would waive their right to de

novo review and appeal.         Having reviewed and considered the Magistrate Judge’s

Recommended Decision, I concur with the Magistrate Judge’s conclusions as set forth in

his Recommended Decision.

      It is therefore ORDERED that the Recommended Decision (ECF No. 18) of the

Magistrate Judge is hereby AFFIRMED and ADOPTED. The Commissioner’s final

administrative decision is AFFIRMED.

      SO ORDERED.

      Dated this 4th day of March, 2019.
                                                /s/ Lance E. Walker
                                                U.S. DISTRICT JUDGE
